DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, Figs. 1-12, in the reply filed on 31 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Species I, Figs. 1-12 in the reply filed on 31 January 2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.

Drawings
The Examiner first notes that two copies of drawings were submitted on 12/2/ 2020 without an instruction to cancel or replace either, see 37 C.F.R. §§ 1.121(d), 1.84(c), 1.1026; the Examiner is working from the version without the PCT markings in the top 

The drawings are objected to because of the following informalities.
Fig. 1, ref. no. 100 should not be underlined, but should instead use a lead line with arrow;
Fig. 4, the two subfigures (left, right) should be labeled separately, e.g., Figs. 4A, 4B, and the specification should be updated accordingly, e.g., at [0054];
Fig. 5, the two subfigures (exploded left, assembled right) should be labeled separately, e.g., Figs. 5A, 5B, and the specification should be updated accordingly, e.g., at [0056];
Fig. 9 includes an extraneous printing artifact overlaying the drawing figure, namely, a text box stating, “Needle Insertion Case Insert-1”;
in Figs. 10-12, ref. no. 500 should not be underlined, but should use a lead line with an arrow instead;
in Figs. 13-15, ref. no. 10 should not be underlined, but should use a lead line with an arrow instead; and
Fig. 15, the lead line for ref. no. 32 does not indicate the cam opening.

required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is too long (159 words), and the comma at line 1 is used incorrectly.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities (referring to the Specification by paragraph number [00xx]):
[0014], the paragraph does not appear to relate to this application;
[0017], line 4, “a” is missing;
[0025], line 2, “the” is missing;
[0026], line 2, “is” is missing;
[0029], line 1, “includes” should be “include;”
[0041], line 2, “an” is missing;
[0042], line 2, “the” is missing;
[0050], line 2, “insert” should be “insertor;”
[0056], 
	line 3, “pass” should be “passing;”
	line 16, “longitudinal” should be “longitudinally;”
[0062], line 1, “instalment” should be “installation;”
[0065], line 11, “pushes” should be “push;”
[0067], line 3, “has” should be “each have;”
[0070], line 2, “first” should be “second;”
[0081], line 1, “pass” should be “passes;” and
[0082], lines 4-5, the sentence is incomplete.

Appropriate correction is required.

Claim Objections
Claims 16-35 are objected to because of the following informalities:  each claim begins with the word “Claims”, the plural form, and should instead be presented in the singular “Claim” (see 37 C.F.R. § 1.75, referring to “claim” in the singular).  Appropriate correction is required.  The Examiner suggests removing the word entirely from before each claim’s number.
Claim 18 is objected to because, in the clause, “a cannula portion . . . configured to enter the injection site when the first part is in the second position,” it appears that “second position” should read “first position” to agree with Claim 17.  The claim has been treated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 30, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the following claims:
	Claim 23 recites the limitation “the medicament tube assembly” in line 5 (treated as “medicament path assembly”); and
	Claim 30 recites the limitation “the first injection site opening” in line 2 (the claim has been treated, for the purposes of sections 102 and 103, as depending from Claim 29, where antecedence is found for this feature).
	In Claim 32, line 9, concerning the term “a longitudinal axis,” it is unclear whether this refers to the “container port” or the “medicament container.”
	Claims 33-35 are rejected because they depend from Claim 32 and do not remedy the lack of clarity discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-25 and 28-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Publ. No. 2020/0023122 A1, by McCullough et al. (“McCullough”).
	McCullough describes a device substantially as claimed, as follows.
	Claim 16: A needle insertor for a medicament delivery device (100; see Abstract), comprising: 
	a case (Fig. 1, 40, 36; Figs. 2-6, 140, 142, 102) having a base (102, 140) and an injection site end (142); 
	a driver (Fig. 3, 152, 154a, b) having a first part (152) movably arranged within the case and a second part (154a, b) connected to the base; 
	a needle assembly (116, 106) movably held by the first part of the driver in the case ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together 
	a rotator (148) arranged in the case and configured to interact with the first part of the driver (via pin 150) for moving the driver (compare positions illustrated in Figs. 4-6, showing rotation of 148 causing motion of the driver); 
	an energy accumulation member (118, 134) configured to interact with the rotator for applying a rotational force on the rotator ([0066]: “The motion conversion mechanism 122 is configured to convert the rotational motion of the power source 118 into reciprocating linear motion of the hub 116 and manifold 114 to insert the trocar 106 and cannula 110 into the patient's tissue 12.”); and 
	a movable stop (170, 182a, b) arranged on the base (see Fig. 2, showing stop mechanism 170 attached to base portion 102) and configured to interact with the rotator for preventing the rotator from rotating (portion 182b is movable into and out of slot 168); 
	wherein the first part has 
		a first position where the needle assembly is held inside the case (Fig. 4), 

		a third position where the needle portion is positioned inside the case (Fig. 6), and 
	wherein the movable stop is further configured to interact with the rotator for releasing the rotator and allow the rotational force from the energy accumulation member to rotate the rotator to further allow the first part to move between said positions ([0069]: “In the pre-fired configuration, the flange 166 of the mandrel 162 is engaged with the activation member 170 to retain the torsion spring 134 in the energized state. After activation, the activation member 170 disengages from the flange 166 of the mandrel, causing the torsion spring 134 to rotate the mandrel 152, the pin 150, and the rotatable member 148 in direction C about the rotational axis B.”).
	Claim 17: (The needle insertor of claim 16,) further comprising a cannula assembly (110, 114) configured to interact with the needle assembly, wherein the cannula assembly remains within the case when the first part is in the first position, the cannula assembly is moved by the needle assembly to enter the injection site when the first part is in the second position (compare Fig. 4., showing cannula 110 in the first position within the case, to Fig. 5, showing the cannula 110 in the second position).
	Claim 18: (The needle insertor of claim 17,) wherein the cannula assembly includes:

	a cannula portion (110) substantially perpendicular to the injection site end (see Figs. 5, 12), coupled with the cannula base portion (see Fig. 7, showing cannula 110 coupled to base 114), and configured to enter the injection site when the first part is in the second [sic: first] position (see Fig. 4, showing cannula 110 configured to enter an injection site), wherein the cannula portion is positioned in the injection site when the first part is in the second position (see Fig. 5, showing cannula 110 configured to enter an injection site).
	Claim 19: (The needle insertor of claim 18,) wherein the cannula base portion includes a medicament input opening (Fig. 7, 200; [0072], “The front portion 200 of the manifold 114 is configured to receive the fluid conduit 22 of the drug delivery device 10 of FIG. 1.”), the cannula portion and cannula base portion are hollow (112, unlabeled fluid passage in 114 in Fig. 7) so that a medicament can pass through the medicament input opening, the cannula base portion, and exits through the cannula portion (see fluid pathway in Fig. 7).
	Claim 20: (The needle insertor of claim 18,) wherein the needle portion is positioned within the cannula portion when the first part is in the first and second positions (see Figs. 4 and 5, showing unlabeled tip of trocar 106 extending away from the tip of the cannula), the needle portion is not positioned within the cannula portion when the first part is in the third position (see Fig. 6, showing trocar 106 retracted up).
Claim 21: (The needle insertor of claim 18,) wherein the cannula base portion (114) is positioned between the needle assembly (116) and the injection site end (Fig. 6, where cannula 110 passes through base 142), the needle assembly interacts with the cannula base portion to move the cannula assembly toward the injection site end when the first part moves from the first position to the second position ([0075]: “During the first stroke, the hub 116 moves from the first hub position to the second hub position to extend the trocar 106 or hollow needle from the insertion mechanism housing 102. Concurrently, the hub 116 carries the manifold 114 in the distal direction E from the first manifold position to the second manifold position.”).
	Claim 22: (The needle insertor of claim 17,) wherein the base includes at least one locking member (208a,b) configured to engage and fix the cannula assembly on the base when the first part reaches the second position ([0073], [0075], describing ends 212a,b, snapping back to retain front portion 200 of manifold 114, as shown in Fig. 6).
	Claim 23: (The needle insertor of claim 17,) wherein the base includes:
	a container port for accommodating a medicament container ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”);
	a piercer coupled (id.) with the container port for piercing the medicament container;

	wherein a medicament can flow from the medicament container through the piercer and the medicament tube assembly to enter the cannula assembly ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container to establish fluid communication between the container and the sterile fluid flow path 39”).
	Claim 24: (The needle insertor of claim 16,) wherein the needle assembly includes:
	a needle base portion (116) coupled with the needle portion (106) and configured to be movably held by the first part (152), wherein the first part drives the needle base portion to move the needle portion outside the case when moving from the first position to the second position, the first part drives the needle base portion to move the needle portion back inside the case when moving from the second position to the third position ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together jointly as a single unit in the distal and proximal directions D and E along and parallel to the guide posts 154a and 154b.”).
Claim 25: (The needle insertor of claim 16,) wherein the rotator includes an engagement member (150) configured to interact with the first part, the engagement member of the rotator rotated by the energy accumulation member interacts with the first part to move the first part between said positions ([0068]; “With a uniform speed of rotation of the pin 150 of the motion conversion member 122, a simple harmonic motion of the yoke 152 results, thereby providing a smooth insertion and retraction of the trocar 106.”).
	Claim 28: (The needle insertor of claim 16,) wherein the base includes:
	a first rest (162) configured to accommodate the energy accumulation member (see Fig. 3); and
	a second rest (146) configured to engage the rotator and keep the rotator rotatably connected to the base.
	Claim 29: (The needle insertor of claim 16,) wherein the injection site end of the case includes a first injection site opening (Fig. 12, upper opening into passageway 45) configured for the needle assembly to pass through and pierce the injection site (cannula 111 passes through passageway 45, Fig. 12).
	Claim 30: (The needle insertor of claim 16 [sic: 29],) wherein the base includes a second injection site opening (Fig. 12, lower opening into passageway 45) corresponding to the first injection site opening, the needle assembly passes through both the first and second injection site openings to pierce the injection site (cannula 111 passes through passageway 45, Fig. 12).
Claim 31: A medicament delivery device comprising:
	the needle insertor as claimed in claim 16; and
	a container port comprising a piercer positioned perpendicular to the needle portion ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”).
	Claim 32: A needle insertor for a medicament delivery device, comprising:
	a case (Fig. 1, 40, 36; Figs. 2-6, 140, 142, 102) having a base (102, 140) and an injection site end (142);
	a driver (Fig. 3, 152, 154a,b) having a first part (152) movably arranged within the case and a second part (154a,b) connected to the base;
	a needle assembly (116, 106) movably held by the first part of the driver in the case ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together jointly as a single unit in the distal and proximal directions D and E along and parallel to the guide posts 154a and 154b.”) and wherein the needle assembly includes a needle portion (106) positioned substantially perpendicular to the injection site end (see lateral sectional view of Figs. 4-6, showing needle 106 extending perpendicularly to the bottom surface of the base);
	a container port configured to hold a medicament container having a longitudinal axis, where the container port is positioned on the base such that the 
	a rotator (148) arranged in the case and configured to interact with the first part of the driver (via pin 150) for moving the driver (compare positions illustrated in Figs. 4-6, showing rotation of 148 causing motion of the driver);
	an energy accumulation member (118, 134) configured to interact with the rotator for applying a rotational force on the rotator ([0066]: “The motion conversion mechanism 122 is configured to convert the rotational motion of the power source 118 into reciprocating linear motion of the hub 116 and manifold 114 to insert the trocar 106 and cannula 110 into the patient's tissue 12.”); and
	a movable stop (170, 182a,b) arranged on the base (see Fig. 2, showing stop mechanism 170 attached to base portion 102) and configured to interact with the rotator for preventing the rotator from rotating (portion 182b is movable into and out of slot 168);
	wherein the first part has 
		a first position where the needle assembly is held inside the case (Fig. 4), 

		a third position where the needle portion is positioned inside the case (Fig. 6), 
	wherein the movable stop is further configured to interact with the rotator for releasing the rotator and allow the rotational force from the energy accumulation member to rotate the rotator to further allow the first part to move between said positions ([0069]: “In the pre-fired configuration, the flange 166 of the mandrel 162 is engaged with the activation member 170 to retain the torsion spring 134 in the energized state. After activation, the activation member 170 disengages from the flange 166 of the mandrel, causing the torsion spring 134 to rotate the mandrel 152, the pin 150, and the rotatable member 148 in direction C about the rotational axis B.”).
	Claim 33: (The needle insertor of claim 32,) where in the container port further comprises a piercer (Fig. 1, 31) positioned generally perpendicular to the needle portion (29) (also [0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”).
	Claim 34: (The needle insertor of claim 32,) further comprising a cannula assembly (110, 114) configured to interact with the needle assembly, wherein the cannula assembly remains within the case when the first part is in the first position (see 
	Claim 35: (The needle insertor of claim 32,) further comprising a cannula base (114) portion that includes a medicament input opening (220, Fig. 7), where the cannula portion and cannula base portion are hollow (id.; 112) so that a medicament can pass through the medicament input opening, the cannula base portion, and exits through the cannula portion (see fluid pathway in Fig. 7).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2019/014014 A1 describes a needle insertion and retraction device with two torsion springs.
	U.S. Patent No. 9,119,913 describes a needle insertion and retraction device including a camshaft driver.

	The balance of the documents cited with this Office Action relate generally to 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783